Citation Nr: 1529927	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-50 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for seborrheic dermatitis.

2.  Entitlement to service connection for hypertension, to include as secondary a service-connected disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2014, the Board remanded this matter for additional development.  The matter has been properly returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim by obtaining a medical opinion. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

With regard to the Veteran's claim of entitlement to a compensable disability rating for seborrheic dermatitis, the Board previously remanded this claim in September 2014 for a new examination.  The remand was based partially on new information received in a July 2014 correspondence from the Veteran.  In the correspondence, the Veteran detailed that his dermatitis had spread and described using nystatin, triamcinolone acetonide cream, and ketoconazole cream.  In the resulting December 2014 VA examination, the examiner indicated that he did not know what, if any, medication the Veteran was taking for his dermatitis, to include any corticosteroids or other immunosuppressive drugs.  The Veteran was also unable to remember during the clinical interview which creams or drugs he took for his rash.  On remand, a new opinion should be obtained that accounts for the medication the Veteran is currently taking or has taken over the last year.  Special consideration should be directed towards the July 2014 letter in which the Veteran lists his medications for his dermatitis.  

Moving to the Veteran's claim of entitlement to service connection for hypertension, in July 2014, the Veteran submitted a statement arguing that his hypertension was caused by his active service.  The Board notes that this added a new theory of entitlement to the Veteran's claim and that there is no VA examination of record that addresses this theory of entitlement.  In its September 2014 remand, the Board directed the RO to obtain a medical opinion that addressed this theory of entitlement.  However, the resulting December 2014 VA medical opinion did not address this contention.  Therefore, a new opinion is necessary to ensure compliance with the September 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Next, in the present case, the Veteran has a diagnosis of hypertension, and the service treatment records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time. See 38 C.F.R. § 3.307(a)(6)(iii).  
 
The NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.   The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 . . . and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 
       
Given the 2010 Update, and absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the same examiner who conducted the December 2014 dermatitis examination, if possible, to review the claims folder and provide an addendum opinion that fully describes the current severity of the Veteran's seborrheic dermatitis.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state on the examination report that review of the claims folder/electronic record was accomplished. 

The examiner should note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past twelve month period for his service-connected seborrheic dermatitis.  Special consideration should be given to the Veteran's July 2014 letter that details the medication being taken to treat his dermatitis, including nystatin, triamcinolone acetonide cream, and ketoconazole cream.

2.  Arrange for the same examiner who conducted the December 2014 hypertension examination, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below.  If the examiner is unavailable, the file should be referred to another similarly qualified medical professional. The examiner should state on the examination report that review of the claims folder/electronic record was accomplished.  

(a)  The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).  

(b)  The examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension disability had its onset in or is otherwise related to his military service, other than his exposure to herbicides.

3.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




